Citation Nr: 1437603	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  10-18 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD) with depression. 

3.  Entitlement to service connection for tendonitis of the left ankle. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from July 1988 to January 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2011, a video conference hearing before the undersigned Veterans Law Judge was held at the RO.  A transcript of that hearing is of record.  

In an August 2011 decision, the Board denied an increased disability rating for bronchial asthma with chronic obstructive pulmonary disease, the petitions to reopen the claims for service connection for sinusitis, bilateral pes planus, and cysts on nipples and back.  That decision also found that new and material evidence was submitted to reopen the claim of service connection for a low back disability.  The Board remanded the claims for service connection for a low back disability (on the merits, a left ankle condition and PTSD with depression, as well as the claim for entitlement to a TDIU, for further development and consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In correspondence dated in September 2102, the Veteran stated that he was denied VA vocational rehabilitation benefits because he was informed that his service-connected bronchial asthma precluded employment.  The only pertinent records contained in the claims file consist of a private psychological report requested by VA vocational rehabilitation services dated in June 2010 indicating that the Veteran had significant vocational limitations due to his non-service-connected depressive disorder and anxiety disorder, and a letter from a VA rehabilitation counselor dated in February 2011 informing the Veteran that he could not engage in VA training or employment services due to medical issues.  Because such records could bear on the outcome of the Veteran's appeal, efforts should be made to procure the Veteran's entire VA vocational rehabilitation folder.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (e)(2) (2013).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA vocational rehabilitation folder, or a legible copy thereof, and associate it with the claims file.  If such a folder is not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  Obtain relevant VA treatment records dating since August 2102.
 
3.  After conducting any additional development deemed necessary, the claims file should again be reviewed.  If the benefits sought on appeal remain denied, furnish a supplemental statement of the case (SSOC) to the Veteran and his representative, and afford them an opportunity to respond

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

